Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 20, 2018

The Court of Appeals hereby passes the following order:

A19D0059. WILLIS INSURANCE SERVICES OF GEORGIA, INC. et al. v.
    BRENT HARTMAN, et al.

      Plaintiffs Brent Hartman and Danielle Maxey, along with their new employer
Alliant Insurance Service, Inc., filed a civil action against their old employer Willis
Insurance Services of Georgia, Inc. and Willis of Tennessee, Inc. (collectively
referred to as “Willis”). The plaintiffs raised claims for declaratory and injunctive
relief and sought to bar Willis from enforcing the non-solicitation provisions of their
employment agreements. After a comprehensive hearing and review of the record,
the superior court granted injunctive relief to the plaintiffs. Although the order is
styled as granting a “Temporary Restraining Order,” it does not include a date on
which it will no longer be in effect. Willis then filed this application for discretionary
appeal.
      Where, as here, a trial court enters a restraining order after a lengthy adversary
hearing and the order grants all of the relief sought and does not expire within 30
days, “the trial court’s order is equivalent to an interlocutory injunction.” Glynn
County Bd. of Tax Assessors v. Haller, 273 Ga. 649, 649-650 (2) (543 SE2d 699)
(2001). The grant or denial of an interlocutory injunction is directly appealable under
OCGA § 5-6-34 (a) (4). See Haygood v. Tilley, 295 Ga. App. 90, 90 n.1 (670 SE2d
800) (2008). This Court will grant an otherwise timely application for discretionary
appeal if the lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j).
      Accordingly, this application is hereby GRANTED, and the applicants shall
have ten days from the date of this order to file a notice of appeal with the trial court
if they have not already done so. See OCGA § 5-6-35 (g). The clerk of the trial court
is DIRECTED to include a copy of this order in the record transmitted to the Court
of Appeals.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/20/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.